DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/13/2022 has been entered. Claims 1-2, and 6-20 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 04/13/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2011/0092916 to Tezel, and further in view of “ISO 80369-7: Small-bore connectors for liquids and gases in healthcare applications. Part 7: Connectors for intravascular or hypodermic applications”, hereinafter “ISO 80369-7”.   
Regarding Claim 1, Tezel teaches a syringe body  (Fig. 2, 14) for a syringe for injecting a highly viscous medium, the syringe body having a hollow cylindrical configuration and forming a chamber configured to receive the highly viscous medium (62), the syringe body comprising: a distal end portion; a proximal end portion having an opening through which a piston rod arrangement (18) is insertable into the chamber; and a Luer lock connector (Col. 1, lines 44-50; the distal end engages a luer connector; therefore the distal end comprises a luer connector) formed at the distal end portion, the Luer lock 
    PNG
    media_image1.png
    516
    361
    media_image1.png
    Greyscale
connector comprising an outer cone (See Annotated Fig. 3 below) with a further opening configured to dispense the highly viscous medium and a sleeve-shaped portion with an inner thread (54, 52).  Tezel further teaches the syringe body having a needle pop-off (NPO) resistance over 90N (Page 2, Table 1 discloses an average needle detachment force for various testing embodiments; the needle detachment force represents the minimum force which cause a needle to pop off of the syringe, thus the average needle detachment force is interpreted to meet the limitations of minimum NPO resistance; the 4th and 5th testing embodiments produced a minimum NPO resistance of at least 90 N).  
Tezel is silent regarding wherein the inner thread has a smallest internal diameter of between 7.05 mm and 7.15 mm, wherein the inner thread, at a crest of a thread profile of the inner thread, has a breadth of between 0.44 mm and 0.52 mm, and wherein the inner thread, at a root of the thread profile, has a breadth of between 0.85 mm and 0.95 mm. 
However, “ISO 80369-7” teaches the sleeve-shaped portion of a Luer connector for a syringe having a smallest internal diameter between 7.05 mm and 7.15 mm (Pg. 17-18; Fig. B.3 and Table B.3; diameter j is the smallest internal diameter for the inner thread and should be between 6.8 and 7.2 mm, which includes the range of 7.05 mm to 7.15 mm), and teaches a crest of a thread profile of the inner thread of a luer connector for a syringe having a breadth of between 0.44 mm and 0.52 mm (Pg. 17-18; Fig. B.3 and Table B.3; dimension m is the breadth of the crest of the thread profile and should be between 0.3 mm and 0.674 mm, which includes the range of 0.44mm to 0.52 mm), and teaches a root of a thread profile of the inner thread of a luer connector for a syringe having a breadth of between 0.85 mm and 0.95 mm (Pg. 17-18; Fig. B.3 and Table B.3; dimension n is the breadth of the root of the thread profile and should be between 0.3 mm and 0.674 mm, which includes the range of 0.44mm to 0.52 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inner thread of the syringe body taught by Tezel to have a smallest internal diameter between 7.05 mm and 7.15 mm, to modify the breadth of the crest of the thread profile of the inner thread of Tezel to be 0.44 mm and 0.52 mm, and to modify the breadth of the root of the thread profile of the inner thread of Tezel to be between 0.85 mm and 0.95 mm, as taught by the ISO 80369-7 document, in order to comply with the standard ISO requirements for Luer lock connectors, and to reduce the risk of misconnections. 
Regarding Claim 2, the modified device of Tezel and “ISO 80369-7” teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the syringe body has an average NPO resistance of at least 100 N (Tezel, Page 2, Table 1; the syringe with 3 mm threads when used with a polycarbonate needle and a stepped cavity achieved an average NPO resistance of 200+ N which is at least 100 N). 
Regarding Claim 6, the modified device of Tezel and “ISO 80369-7” teaches all of the limitations of claim 1 as discussed above, but is silent wherein a distal end face of the outer cone protrudes beyond a distal collar of the sleeve-shaped portion by a distance of 2.1 mm to 2.5 mm. 
However, “ISO 80369-7” further teaches a distal end face of the outer cone protrudes beyond a distal collar of the sleeve-shaped portion by a distance of 2.1 mm to 2.5 mm (Pg. 17-18; Fig. B.3 and Table B.3; dimension c is the distance the outer cone protrudes beyond the distal collar and should be between 2.1 mm to 2.573 mm which includes the range of 2.1 mm to 2.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the distance a distal face of the outer cone protrudes beyond the distal collar of the sleeve-shaped portion in the syringe of Tezel, to be in the range of 2.1 mm to 2.5 mm, as taught by the ISO 80369-7 document, in order to comply with the standard ISO requirements for Luer lock connectors, and to reduce the risk of misconnections.
Regarding Claim 11, the modified device of Tezel and “ISO 80369-7” teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the minimum NPO resistance of the syringe body is between 90 N and 105 N (Tezel, Page 2, Table 1; the syringe with 3 mm threads, when used with a polycarbonate needle, achieves an average NPO resistance of 96.0 N which is between 90 and 105 N). 
Regarding Claim 12, Tezel teaches an injection device comprising: a syringe body (Fig. 2, 14) having a hollow cylindrical configuration and forming a chamber configured to receive a highly viscous medium (62), the syringe body comprising: a distal end portion; a proximal end portion having an opening through which a piston rod arrangement (18) is insertable into the chamber; and a Luer lock connector (Col. 1, lines 44-50; the distal end engages a luer connector; therefore the distal end comprises a luer connector) formed at the distal end portion, the Luer lock connector comprising an outer cone (See Annotated Fig. 3 next page) with a further opening (22) configured to dispense the 
    PNG
    media_image2.png
    465
    300
    media_image2.png
    Greyscale
highly viscous 
    PNG
    media_image3.png
    486
    340
    media_image3.png
    Greyscale
medium and a sleeve-shaped portion with an inner thread, the syringe body having a minimum NPO resistance of over 90 N (Page 2, Table 1; the syringe with 3mm threads achieves an NPO resistance over 90N when used with a polycarbonate needle); and a piston rod arrangement comprising a piston rod (Fig. 2, 18) and a piston (See Annotated Fig. 2 below), received in the chamber via the opening at the proximal end portion of the syringe body, and guided displaceably in the chamber. 
Tezel is silent regarding wherein the inner thread has a smallest internal diameter of between 7.05 mm and 7.15 mm, wherein the inner thread, at a crest of a thread profile of the inner thread, has a breadth of between 0.44 mm and 0.52 mm, and wherein the inner thread, at a root of the thread profile, has a breadth of between 0.85 mm and 0.95 mm. 
However, “ISO 80369-7” teaches the sleeve-shaped portion of a Luer connector for a syringe having a smallest internal diameter between 7.05 mm and 7.15 mm (Pg. 17-18; Fig. B.3 and Table B.3; diameter j is the smallest internal diameter for the inner thread and should be between 6.8 and 7.2 mm, which includes the range of 7.05 mm to 7.15 mm), and teaches a crest of a thread profile of the inner thread of a luer connector for a syringe having a breadth of between 0.44 mm and 0.52 mm (Pg. 17-18; Fig. B.3 and Table B.3; dimension m is the breadth of the crest of the thread profile and should be between 0.3 mm and 0.674 mm, which includes the range of 0.44mm to 0.52 mm), and teaches a root of a thread profile of the inner thread of a luer connector for a syringe having a breadth of between 0.85 mm and 0.95 mm (Pg. 17-18; Fig. B.3 and Table B.3; dimension n is the breadth of the root of the thread profile and should be between 0.3 mm and 0.674 mm, which includes the range of 0.44mm to 0.52 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inner thread of the syringe body taught by Tezel to have a smallest internal diameter between 7.05 mm and 7.15 mm, to modify the breadth of the crest of the thread profile of the inner thread of Tezel to be 0.44 mm and 0.52 mm, and to modify the breadth of the root of the thread profile of the inner thread of Tezel to be between 0.85 mm and 0.95 mm, as taught by the ISO 80369-7 document, in order to comply with the standard ISO requirements for Luer lock connectors, and to reduce the risk of misconnections. 
Regarding Claim 13, the modified device of Tezel and “ISO 80369-7”  teaches all of the limitations of claim 12 as discussed above, and further teaches a needle arrangement (Fig. 3, 38) having a needle hub (Fig. 3, 42) and a cannula (Fig. 3, 30), wherein the needle hub has a Luer lock connector counterpiece (Fig. 3, 56 and 58) that complements the Luer lock connector of the syringe body and is configured to produce a Luer lock connection between the syringe body and the needle arrangement (Par. 0023; the needle arrangement 38 is a luer connector engageable with the syringe distal end and thus produces a luer lock connection). 
Regarding Claim 14, the modified device of Tezel and “ISO 80369-7” teaches all of the limitations of claim 13 as discussed above, and further teaches wherein at least one of: the cannula has a thickness of at least 31 G; or the needle hub comprises an inner cone which, along a longitudinal axis of the needle arrangement, has a length of between 3 mm and 7 mm (Par. 0048; cannula 98 is also able to resist “pop-off” under high forces, and Tezel teaches the cannula may have a gauge greater than 25 and up to about 32 G; therefore Tezel teaches the needle with a thickness of at least 31 G). 
Regarding Claim 15, the modified device of Tezel and “ISO 80369-7” teaches all of the limitations of claim 12 as discussed above, and further teaches the device comprising a highly viscous medium (Fig. 2, 62; viscous fluid is a highly viscous medium having a viscosity between 50,000 and 500,000 cps as disclosed in Par. 0025) received in the chamber. 
Regarding Claim 16, the modified device of Tezel and “ISO 80369-7” teaches all of the limitations of claim 14 as discussed above, and further teaches wherein the highly viscous medium comprises hyaluronic acid (Par. 0025). 
Regarding Claim 17, the modified device of Tezel and “ISO 80369-7” teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the syringe body has an average NPO resistance of at least 100 N (Tezel, Page 2, Table 1; the syringe with 3 mm threads when used with a polycarbonate needle and a stepped cavity achieved an average NPO resistance of 200+ N which is at least 100 N). 
Regarding Claim 18, the modified device of Tezel and “ISO 80369-7” teaches all of the limitations of claim 12 as discussed above, and further teaches wherein the minimum NPO resistance of the syringe body is between 90 N and 105 N (Tezel, Page 2, Table 1; the syringe with 3 mm threads when used with a polycarbonate needle achieved an average NPO resistance of 96.0 N which is between 90 and 105 N).

    PNG
    media_image4.png
    517
    335
    media_image4.png
    Greyscale

    PNG
    media_image1.png
    516
    361
    media_image1.png
    Greyscale
Regarding Claim 19, Tezel teaches a method for performing a cosmetic procedure, the method comprising: applying a highly viscous cosmetic preparation to a patient using an injection device (Par. 0022-0025), the injection device comprising: a syringe body  (Fig. 2, 14) having a hollow cylindrical configuration and forming a chamber holding the highly viscous cosmetic preparation (62), the syringe body comprising: a distal end portion; a proximal end portion having an opening; and a Luer lock connector (Col. 1, lines 44-50; the distal end engages a luer connector; therefore the distal end comprises a luer connector) formed at the distal end portion, the Luer lock connector comprising an outer cone (See Annotated Fig. 3 below) Tezel further teaches the syringe body having a needle pop-ff (NPO) resistance over 90N (Page 2, Table 1; 4th and 5th embodiments); and a piston rod arrangement comprising a piston rod (Fig. 2, 18) and a piston (See Annotated Fig. 2 below), received in the chamber via the opening at the proximal end portion of the syringe body, and guided displaceably in the chamber. 
Tezel is silent regarding wherein the inner thread has a smallest internal diameter of between 7.05 mm and 7.15 mm, wherein the inner thread, at a crest of a thread profile of the inner thread, has a breadth of between 0.44 mm and 0.52 mm, and wherein the inner thread, at a root of the thread profile, has a breadth of between 0.85 mm and 0.95 mm. 
However, “ISO 80369-7” teaches the sleeve-shaped portion of a Luer connector for a syringe having a smallest internal diameter between 7.05 mm and 7.15 mm (Pg. 17-18; Fig. B.3 and Table B.3; diameter j is the smallest internal diameter for the inner thread and should be between 6.8 and 7.2 mm, which includes the range of 7.05 mm to 7.15 mm), and teaches a crest of a thread profile of the inner thread of a luer connector for a syringe having a breadth of between 0.44 mm and 0.52 mm (Pg. 17-18; Fig. B.3 and Table B.3; dimension m is the breadth of the crest of the thread profile and should be between 0.3 mm and 0.674 mm, which includes the range of 0.44mm to 0.52 mm), and teaches a root of a thread profile of the inner thread of a luer connector for a syringe having a breadth of between 0.85 mm and 0.95 mm (Pg. 17-18; Fig. B.3 and Table B.3; dimension n is the breadth of the root of the thread profile and should be between 0.3 mm and 0.674 mm, which includes the range of 0.44mm to 0.52 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inner thread of the syringe body of the method taught by Tezel to have a smallest internal diameter between 7.05 mm and 7.15 mm, to modify the breadth of the crest of the thread profile of the inner thread of Tezel to be 0.44 mm and 0.52 mm, and to modify the breadth of the root of the thread profile of the inner thread of Tezel to be between 0.85 mm and 0.95 mm, as taught by the ISO 80369-7 document, in order to comply with the standard ISO requirements for Luer lock connectors, and to reduce the risk of misconnections. 

Regarding Claim 20, the modified method of Tezel and “ISO  80369-7” teaches all of the limitations according to claim 19, and further teaches the method wherein the highly viscous cosmetic preparation comprises hyaluronic acid (Par. 0025). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tezel and “ISO  80369-7”, as applied to claim 1, and further in view of US Patent No 3,306,291 to Burke.  
Regarding Claim 7, the modified device of Tezel and “ISO  80369-7” teaches all of the limitations of claim 1 as discussed above, and further teaches an inner circumferential surface at the proximal end portion, but is silent regarding the inner circumferential surface having a bevel that tapers the inner circumferential surface as viewed from the proximal end portion in a direction of the distal end portion, wherein the bevel has a length of between 1.2 mm and 1.8 mm, viewed in a direction of a longitudinal axis of the syringe body, or encloses an angle of at least 130 with the longitudinal axis. 
Burke teaches an analogous invention directed to a syringe body (Fig. 7, 140) with an inner circumferential surface at the proximal end, the inner circumferential surface having a bevel (143) that tapers the inner circumferential surface as viewed from the proximal end portion in a direction of the distal end portion (the bevel tapers the surface radially inwards moving from the proximal end to the distal end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inner circumferential surface of the syringe body of Tezel and “ISO  80369-7” to comprise a bevel that tapers the inner circumferential surface as viewed from the proximal end portion in a direction of the distal end portion, as taught by Burke, in order to facilitate entry of the plunger into the barrel (Col. 8, lines 57-70). 
The modified device is still silent regarding wherein the bevel has a length of between 1.2 mm and 1.8 mm, viewed in a direction of a longitudinal axis of the syringe body, or encloses an angle of at least 130 with the longitudinal axis. 

    PNG
    media_image5.png
    524
    376
    media_image5.png
    Greyscale
However, Burke teaches another element (Fig. 30 discloses a body means which is to be used with an enclosure means showed in Fig. 31), where the body means has an inner circumferential surface with a bevel (584) which encloses an angle of at least 130 with the longitudinal axis (Col. 18, lines 26-35; an angle of 30 degrees is disclosed which is equivalent to an angle of 150 degrees; See Annotated Fig. below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the beveled surface of the modified device to enclose an angle of at least 130 with the longitudinal axis, as taught by Burke, in order to facilitate the entry of the plunger.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tezel and “ISO  80369-7”, as applied to claim 1, and further in view of US 2014/0012227 to Sigg.
Regarding Claim 8, the modified device of Tezel and “ISO  80369-7”  teaches all of the limitations of claim 1, as discussed above, but is silent regarding wherein the syringe body has a maximum total length of 80 mm and a chamber internal diameter of at most 5 mm, wherein a volume of at least 1 ml is receivable in the syringe body. 
Sigg teaches an analogous invention directed to a small volume syringe wherein the syringe body has a maximum total length of 80 mm (Par. 0021) and a chamber internal diameter of at most 5 mm (Par. 0019, the internal diameter may be between 4 mm and 5 mm), wherein a volume of at least 1 ml is receivable in the syringe body (Par. 0022; the syringe may accommodate up to 1.5 mL in the chamber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe body of Tezel and “ISO  80369-7”  to have a maximum total length of 80 mm and a chamber internal diameter of at most 5 mm, wherein a volume of at least 1 ml is receivable in the syringe body, as taught by Sigg, in order to dispense a small volume of medication, as would obvious to one of ordinary skill in the art. 
Furthermore, it would be obvious to one of ordinary skill in the art to modify the syringe body of Tezel have a maximum total length of 80 mm and a chamber internal diameter of at most 5 mm, wherein a volume of at least 1 ml is receivable in the syringe body, since the recited dimensions would perform equally as well as the prior art device.  It has been held that where the only difference between the prior art and the claims is a recitation of the relative dimensions of the claimed device, the claimed device is not patentable distinct over the prior art.  See MPEP 2144.04.IV.A
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tezel and “ISO  80369-7”, as applied to claim 1, and further in view of US 2019/0070072 to Arakawa. 
Regarding Claim 9, Tezel and “ISO  80369-7” teaches all of the limitations of claim 1, as discussed above, but is silent regarding wherein the syringe body has, at least in a region of the chamber, a wall thickness of at least 1.7 mm. 
Arakawa teaches an analogous invention directed to a syringe wherein the syringe body has, at least in a region of the chamber, a wall thickness of at least 1.7 mm (Par. 0123). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe body of Tezel and “ISO  80369-7” to have, at least in a region of the chamber, a wall thickness of at least 1.7 mm, as taught by Arakawa, in order to improve gas barrier performance and maintain suitability for medical packaging (Par. 0017). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tezel and “ISO  80369-7”, as applied to claim 1, and further in view of Brydson, “Aliphatic Polyolefins other than Polyethylene, and Diene Rubbers”, Page 280.
Regarding Claim 10, Tezel and “ISO  80369-7” teaches all of the limitations of claim 1, as discussed above, but is silent wherein the syringe body is produced from a plastics material that has an elastic modulus of between 2800 MPa and 3300 MPa. 
However, Brydson teaches a plastics material that has an elastic modulus of between 2800 MPa and 3300 MPa (Page 280, Brydson teaches Ethylene-cyclo-olefin copolymers having a modulus of elasticity in the range of 2600-3200 MPa). Brydson further teaches that such a plastics material is suitable for use in syringes (Par. 280). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe of Tezel and “ISO  80369-7” to be produced from a plastics material that has an elastic modulus of between 2800-3300 MPa, as taught by Brydson, in order to use a material with good thermal stability and typical polyolefin properties, and which has the ability to be sterilized (Page. 280, lines 33-42). 
Response to Arguments
Rejections under 35 USC 102
Applicant’s arguments, see page 8-9, filed 07/13/2022, with respect to claim 1-2, and 11-20 have been fully considered and are persuasive.  Tezel does not teach wherein the inner thread has a smallest internal diameter of between 7.05 mm and 7.15 mm, wherein the inner thread, at a crest of a thread profile of the inner thread, has a breadth of between 0.44 mm and 0.52 mm, and wherein the inner thread, at a root of the thread profile, has a breadth of between 0.85 mm and 0.95 mm.  The 102 rejection of claims 1-2 and 11-20 as anticipated by Tezel has been withdrawn. 
Rejections under 35 USC 103
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
Applicant has recited on Page 12, lines 18-24, that one of ordinary skill in the art would not have been motivated to modify Tezel in view of ISO Standard 80369-7 due to “ISO 80369-7” teaching of a nominal pitch value of 2.5 mm while Tezel teaches a preferred pitch value of 3 mm.  Examiner respectfully disagrees.  Tezel teaches that an exemplary embodiment of the invention may have a pitch value between 2 mm and 5 mm (Par. 0027), which would include a pitch of 2.5 mm.  Therefore, Tezel does not teach a device which falls outside of ISO 80369-7 standard.  Furthermore, although Tezel provides explicit teaching for a minimum NPO resistance over 90N via testing with a syringe body with 3 mm pitch threads, Tezel’s teaching of syringe body with 2.5 mm pitch threads can additionally be assumed to meet the limitation of having a minimum NPO resistance over 90N based on the trend of negative correlation trend between thread pitch and NPO resistance.  As shown in Table 1 of Tezel, the NPO resistance of 56.2 N of “conventional polypropylene hub, syringe with 3 mm threads” is greater than the NPO resistance of “conventional polypropylene hub, syringe with 5 mm threads”.  Additionally, the NPO resistance of 96.0 N of “polycarbonate hub and syringe with 3 mm threads” is greater than the NPO resistance of “polycarbonate hub and syringe with 5 mm threads”.  The data shows that a reduction in the pitch of the threads produced an increase in NPO resistance.  Therefore, further reducing the pitch of the threads to 2.5 mm would be expected to result in a further increase in NPO resistance.  
Applicant has recited on Page 12, line 25 – Page 13, line 7 that Tezel discloses an average detachment force and not a minimum NPO resistance and also that Tezel teaches an extrusion force but not a minimum NPO resistance.  Examiner recognizes the differences between an average force and a minimum force, the differences between Tezel’s “extrusion force” and the claimed NPO resistance are not recognized.  Applicant has recited that NPO denotes the detachment of a needle arrangement from a syringe body, and that minimum NPO resistance is a threshold value at which needle pop-off occurs.  Tezel teaching of a detachment force meets those limitations to be considered an NPO resistance because Tezel teaches a force value at which needle pop-off occurs.  Regarding the differences between a minimum NPO resistance and Tezel’s average NPO resistance, the claimed “minimum NPO resistance” is a functional limitation that the prior art must merely be capable of performing.  Tezel teaches a syringe body which is explicitly shown to be capable of producing an average NPO resistance of over 200 N.  The variance of the test results is dependent upon many factors, including manufacturing tolerances and testing conditions.  It would be reasonably expected that the modified device of Tezel and “ISO 80369-7” would be capable to perform the claimed limitation of a minimum NPO resistance of 90 N based on Tezel’s data showing the syringe capable of producing an average NPO resistance of over 200 N. 
Applicant has recited on Page 13, line 14 – Page 14, line 2 that if one of ordinary skill in the art were motivated to modify Tezel to comply with the ISO Standard 80369-7, there is nothing to teach or suggest the claimed geometric parameters of the inner thread would result in improved NPO resistance and characteristics.  Examiner contends that this is not relevant to the combination of Tezel in view of “ISO 80369-7”.  Tezel teaches a syringe body which has been shown to produce an NPO resistance of 200+ N.   Tezel further teaches additional parameters which are likely to further increase NPO resistance (Par. 0044 teaches contemplation of changing parameters which further reduce dead space).  Tezel has therefore already shown a device which does not need further improved NPO resistance and characteristics.  Tezel has been modified in view of the ISO Standard 80369-7 to have the claimed geometric parameters of the inner thread dimensions, as such a modification would reduce misconnections.  
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783